Case 0:20-cv-60416-AMC Document 100-5 Entered on FLSD Docket 07/09/2021 Page 1 of 5




                                  Exhibit 5
Case 0:20-cv-60416-AMC Document 100-5 Entered on FLSD Docket 07/09/2021 Page 2 of 5



                                                                       Page 1

   1                        UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   2
                        Case No. 20-60416-CIV-CANNON/HUNT
   3
   4
          TOCMAIL INC., a Florida
   5      corporation,
   6                    Plaintiff,
   7      -vs-
   8      MICROSOFT CORPORATION, a
          Washington corporation,
   9
                        Defendant.
  10      __________________________________/
  11
  12                        VIDEOTAPED DEPOSITION OF
                                    AMAR PATEL
  13                     TAKEN PURSUANT TO RULE 30(b)(6)
  14
  15                            Tuesday, March 9, 2021
                                12:07 p.m. - 6:07 p.m.
  16
  17
                                  By videoconference
  18
  19
  20
  21
  22
  23
  24                       Stenographically Reported By:
                              Dianelis Hernandez, FPR
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 100-5 Entered on FLSD Docket 07/09/2021 Page 3 of 5



                                                                      Page 46

   1




  15                  Q.   So when a user clicks on the URL rewritten
  16      by Safe Links, are they taken to the EOP web servers for
  17      the latest reputation check?
  18                  A.   Well, just to be accurate, as I stated
  19      prior Exchange Online Protection and Advanced Threat
  20      Protection are two different security components.
  21                  Q.   Do they have the same servers?
  22                  A.   I don't believe so.           ATP has its own set of
  23      servers and Safe Links has its own set of servers.
  24                  Q.   Okay.   So just I'm clear Safe Links does
  25      not run on EOP servers?

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 100-5 Entered on FLSD Docket 07/09/2021 Page 4 of 5



                                                                         Page 47

   1                  A.   Not to my recollection.
   2




  17                  Q.   Okay.   So this says, Advanced Threat
  18      Protection URL detonation.          I know we talked a little bit
  19      about detonation, but what is URL detonation?
  20                  A.   So URL detonation is a protection measure
  21      where when a user receives a link inside of an e-mail or
  22      URL, I'll use link and URL interchangeably, and they
  23      chick on that link we have the ability to visit that URL
  24      as a part of our detonation service.                 And the detonation
  25      services is essentially a sandbox environment designed to

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 100-5 Entered on FLSD Docket 07/09/2021 Page 5 of 5



                                                                      Page 48

   1      mimic a victim machine.        And we visit the URL, we visit
   2      the web page, and we then try to evaluate whether that
   3      web page is good or bad.
   4                       We try to look at that web page as if the
   5      human eye would because the human eye is very good at
   6      telling whether something is safe or bad.            We also look
   7      for changes imperceptible to the human eye using machine
   8      learning models computer vision in order to determine if
   9      the site is good or bad, and whether or not we want to
  10      allow the mail to continue to the user's inbox.
  11




                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
